Opinion by
Mr. Justice Elkin,
It is immaterial in the decision of this casé whether the conveyance from Kelly vested in the railroad company a fee simple estate, a base or qualified fee, or a mere easement. When the borough by virtue of the power of eminent domain appropriated the strip of land in question for use as a public street, it acquired every right and assumed every burden, enjoyed or borne by a municipality in the appropriation of land for street purposes from a private owner. The fact that the railroad company ivas the owner in no way differentiates the case in principle from that of an individual owner of land so appropriated. If Kelly had conveyed to an individual, and not to a corporation, and the borough had appropriated the land of the individual for street purposes, as it has that of a corporation in this instance, the question of what character of title the individual held could not be raised for the purpose of casting on the owner of the land the duty of caring for a natural water course through, under or over the public streets. *48This duty rests on the borough and not on the private corporation, or individual, whose lands have been appropriated for a public use. By the taking, the surface as well as everything above and below the same, necessary to the complete enjoyment of the public use, was acquired by the borough. It could construct drains, sewers, conduits and culverts underneath the surface, and when so constructed it became the duty of the borough to maintain and repair the same. In the case at bar the appropriation of the strip of land included the culvert, which provided for the flow of a natural water course, and after the taking it was the duty of the borough to maintain and repair the old one, or if necessary or convenient, construct a new one: Snively v. Washington Township, 218 Pa. 249. The learned court below was clearly right in the conclusion reached and we fully concur in his opinion.
Judgment affirmed.